
	
		I
		111th CONGRESS
		1st Session
		H. R. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the standard mileage rate for charitable purposes to the standard mileage rate
		  established by the Secretary of the Treasury for business
		  purposes.
	
	
		1.Standard mileage rate for
			 charitable purposes same as for business purposes
			(a)In
			 generalSubsection (i) of section 170 of the Internal Revenue
			 Code of 1986 (relating to standard mileage rate for use of passenger
			 automobile) is amended by striking 14 cents per mile and
			 inserting the standard mileage rate for business purposes prescribed by
			 the Secretary for purposes of this chapter which is in effect on the date of
			 the contribution.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2008.
			
